United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0675
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2017 appellant filed a timely appeal from a November 14, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a back injury causally
related to a January 29, 2016 employment incident.
FACTUAL HISTORY
On February 10, 2016 appellant, then a 50-year-old sales and service distribution
associate, filed a traumatic injury claim (Form CA-1) alleging that on January 29, 2016, while
performing heavy lifting over time that day, she experienced back spasms. She stopped work on
February 1, 2016 and returned on February 8, 2016. In an undated partially legible statement
1

5 U.S.C. § 8101 et seq.

accompanying the claim, appellant indicated that she injured her back at work and had difficulty
moving around because of pain.
Appellant was treated by Dr. Catherine S. Park, a Board-certified internist, on February 2,
2016, who noted that appellant was completely incapacitated from February 1 to 5, 2016 and
could return to work regular duty on February 8, 2016.
By letter dated October 4, 2016, OWCP advised appellant that her claim originally
appeared to be for a minor injury which resulted in minimal or no time loss from work. It
indicated that appellant’s claim was administratively handled to allow limited medical payments,
but the merits of the claim were not formally adjudicated. OWCP noted that appellant had
requested that the claim be reopened and advised that it would formally adjudicate the claim. It
requested that appellant submit additional information, including a comprehensive medical
report from her treating physician, providing a reasoned explanation as to how the specific work
factors or incidents identified by appellant had contributed to her claimed injury.
In a statement dated October 10, 2016, appellant indicated that on January 29, 2016 she
sorted mail that weighed between 13 ounces and 70 pounds, she scanned mail using different
machines, and she sorted mail by carriers’ routes. She reported closing a piece of equipment that
was full and felt a pull in her back. Appellant went on a lunch break and upon getting up from
the breakroom table she was stiff and felt pain. The pain persisted when getting out of the car
and when sleeping. She asserted that she sustained a traumatic injury and sought medical
treatment.
Appellant submitted an x-ray of her lumbar spine dated February 8, 2016 which revealed
mild degenerative changes.
On October 17, 2016 Dr. Park noted treating appellant on that date and on February 2,
2016 for lower back pain. She related that on February 2, 2016 appellant presented with a three
week history of low back pain radiating to her right side. Appellant had stiffness at work after
sitting for a long time. She reported doing heavy lifting for years at the employing
establishment. Dr. Park noted minimal discomfort of the right lower back and diagnosed back
spasm. She held appellant off work for the week. Dr. Park advised that on the current visit,
October 17, 2016, she treated appellant for low back pain. Appellant related that on January 29,
2016 she had been performing her usual work duties, attempted to close a door on a container,
and felt low back pain around her spine. A coworker helped her close the container and she then
went to sit down. Appellant had stiffness and recurrent pain upon standing. She reported that
day that the back pain was not as intense, but she still had tightness and stiffness daily with pain
twice a week. Dr. Park noted mild degenerative changes of the lumbar spine on x-ray.
Appellant’s back was nontender with some pain while changing positions and with ranges of
motion. Dr. Park diagnosed chronic midline low back pain without sciatica. She recommended
physical therapy and oral medications. Dr. Park indicated that appellant was excused from work
from February 1 to 5, 2016 due to complete incapacitating back pain. She opined that, based on
appellant’s description of her work duties (which involved about six hours of standing a day and
repetitive turning and twisting while handling post that weighed up to 70 pounds), it was “likely
that her work responsibilities caused a back strain that can be cumulative and more symptomatic
after just a simple maneuver like reaching up as was described during the work incident on
January 29, 2016.”
2

On November 2, 2016 Dr. Park noted that appellant sustained a work-related back sprain
on January 29, 2016.
In a November 14, 2016 decision, OWCP denied appellant’s claim for compensation
because the medical evidence of record was insufficient to establish a medical condition causally
related to the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
It is undisputed that on January 29, 2016 appellant was sorting and scanning mail of
varying weight as part of her employment duties as a sales and service distribution associate.
However, the Board finds that appellant failed to submit sufficient medical evidence to establish
that her diagnosed medical condition is causally related to the January 29, 2016 employment
incident.
Appellant submitted an October 17, 2016 report from Dr. Park who initially treated her
on February 2, 2016, for a three-week history of low back pain radiating to her right side. She
reported that on January 29, 2016 she was performing her usual work duties and attempted to
close a door on a container resulting in lower back pain around the spine, stiffness, and recurring
pain. Dr. Park diagnosed chronic midline low back pain without sciatica. She opined that, based
2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

on appellant’s description of her work duties, it was likely that her work responsibilities caused a
back strain that can be cumulative and more symptomatic after just a simple maneuver like
reaching up as was described during the work incident on January 29, 2016. However, Dr. Park
appears to merely be repeating the history of injury as reported by appellant without providing
her own opinion regarding how or why appellant’s condition was work related.5 To the extent
that Dr. Park is providing her own opinion, she failed to provide a rationalized opinion regarding
the causal relationship between appellant’s back condition and the accepted work incident.6
Therefore, this report is insufficient to meet appellant’s burden of proof. Additionally,
Dr. Park’s report provides only speculative support for causal relationship as she qualifies her
support by noting that appellant’s employment “likely” caused her diagnosed condition.
However, she provided no medical reasoning to support her opinion on causal relationship and
there it is insufficient to meet appellant’s burden of proof.7
On November 2, 2016 Dr. Park indicated that appellant sustained a work injury on
January 29, 2016 which she diagnosed as a back sprain. The Board finds that although Dr. Park
supported causal relationship, she again did not provide medical rationale explaining the basis of
her conclusory opinion regarding the causal relationship between appellant’s back condition and
the accepted work incident.8 For example, Dr. Park did not explain the process by which
standing at work and repetitive turning and twisting while handling mail on January 29, 2016
would cause or aggravate the diagnosed condition. Therefore, this report is insufficient to meet
appellant’s burden of proof.
Dr. Park’s February 2, 2016 note is insufficient to establish the claim as she did not
provide a history of injury9 or specifically address whether appellant’s employment activities had
caused or aggravated a diagnosed medical condition.10
The remainder of the medical evidence, including diagnostic testing, is of limited
probative value as it fails to provide a physician’s opinion on the causal relationship between
appellant’s work incident and his diagnosed back condition.11 For this reason, this evidence is
insufficient to meet her burden of proof.
5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).
8

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
9

Frank Luis Rembisz, supra note 5.

10

A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship).
11

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

4

An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.12 Appellant failed to submit such evidence and therefore
she has not met her burden of proof.
On appeal appellant asserts that she submitted sufficient medical evidence from Dr. Park
to establish that she sustained a back injury causally related to the accepted work incident on
January 29, 2016. For the reasons outlined, appellant has not met her burden of proof as to
causal relationship
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her back
injury was causally related to the accepted January 29, 2016 employment incident.

12

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

